There does not appear to be any difference in legal meaning between the terms *Page 614 
"qualified voters" and "registered voters." "Qualified voters" means all of those that are entitled to participate in an election. "Registered voters" means identically the same thing. Before the registration acts were passed, it was the common practice in statutes to use the expression "qualified voters;" and since the registration acts have become general, the expression "registered voters" is used as defining those who are entitled to vote. Under the registration acts, one is not a "qualified voter" unless registered. As recognized in the majority opinion, it is the general, if not the unanimous holding of the courts, that, where a statute requires a question to be decided by votes of a majority of the qualified voters, a majority voting at the election satisfies the requirement. InTown of Southington v. Southington Water Co., 80 Conn. 646,69 A. 1023, it was said:
"It is well settled by the overwhelming, if not unanimous, weight of authority, gathered from a multitude of cases in both England and this country, that where a statute requires a question to be decided, or an officer to be elected, by the votes of a majority of the voters of an electorate, this does not require that a majority of all persons entitled to vote shall actually vote in the affirmative, but only that the result shall be decided by the majority of the votes cast."
The fact that another section of the statute requires a majority of the "registered voters" to sign a petition in order to set the dissolution movement in motion, should not be taken as controlling of the meaning of the other section of the statute, which provides that the election may be carried by a majority of the "registered voters," that is, a majority of "qualified voters."
I therefore dissent.
ASKREN, J., concurs with MAIN, J. *Page 615